Citation Nr: 9911674	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for lumbar syndrome 
due to electroconvulsive therapy (38 U.S.C.A. § 1151), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



REMAND

The appellant served on active duty from July 1948 to 
December 1953.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

A review of the claims folder discloses that additional 
evidence was received at the Board on August 18, 1998.  This 
evidence was received within the 90-day period of time 
following certification of the appeal to the Board.  
Consideration of additional evidence by the agency of 
original jurisdiction (VARO) is not automatically precluded 
during this period of time.  We note that the recent 
evidentiary submission, a private medical statement dated 
July 1998, was not previously considered by VARO when 
adjudicating the claim and that it was not accompanied by a 
waiver of review by VARO, which would permit the Board to 
review this evidence in the first instance.  In view of the 
above, the additional evidentiary submission must be returned 
with the claims folder to VARO for consideration.  See 
38 C.F.R. § 20.1304(c) (1998).

A review of the recent evidentiary submission also discloses 
a statement to the effect that, because of the appellant's 
back disability, he "will not be able to return to any type 
of gainful employment."  Clearly, this raises an inferred 
claim for a total rating based on individual unemployability 
due to service connected (back) disability.  VARO should 
develop and adjudicate this claim.

Finally, the Board observes that the appellant avers that 
pain and spasms associated with his back disability warrants 
an increased rating.  As such, a VA examination should be 
conducted, which includes an opinion concerning the effect of 
pain upon the appellant's functional abilities, as is 
required by 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet.App. 202 (1995), and address the rating criteria in 
relation to the appellant's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to VARO for he 
following action:

1.  After securing the necessary 
authorization, VARO should obtain all 
treatment records of L.J. Provenza, M.D.

2.  The appellant should be scheduled for 
a VA examination to fully evaluate the 
service-connected back disability.  The 
claims folder must be reviewed prior to 
the examination along with a copy of this 
remand.  All appropriate tests deemed 
necessary should be conducted and all 
clinical findings should be reported in 
detail.  Specifically, the examiner 
should fully describe the degree of 
limitation of motion.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40.  It should 
be indicated whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the examiner 
should indicate whether there are 
neurological symptoms characterized by 
recurring attacks or recurring attacks 
with only intermittent relief or 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, and little intermittent 
relief.  See 38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).  A complete rationale 
for all opinions expressed must be 
provided.

3.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


